 In the Matter ofKOL-MASTER CORPORATION,E:IIPLOYERandINTER-NATIONAL ASSOCIATIONOF MACHINISTS,DISTRICT101,PETITIONERCase No. 13-R-4326SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMay 4, 19/8On February 27, 1948, pursuant to theDecisionand Direction ofElection issued by the Board in the above-entitled proceeding 1 onFebruary 4, 1948, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the ThirteenthRegion.At the close of the election,a Tally of Ballots was furnished theparties by the Regional Director.The Tally showsthat there wereapproximately 26 eligible voters and that 24 cast ballots, ofwhich 12were for the Petitioner,9 against the Petitioner,and 3 were chal-lenged.No objections to the conduct of the election were filed byeither of the parties.Inasmuch as the number of challenged ballots could affect the out-come of the election,the Regional Director,in accordancewith theBoard's Rules and Regulations, conductedan investigation and, there-after, on March 15, 1948, issuedand servedupon the parties a Reporton Challenges.On March 17,1948, the Employer filed exceptions tothe Regional Director's Report.In his report on challenges,the Regional Director found that FrankE. Laskos,challenged as a professional employee by the Petitioner,was an hourly rated employee, who spent the greater portion of histime as a pattern maker andthatLaskos was not a professional em-ployee within the meaningof the Act,and recommended that thechallenge to the ballot of Laskos be overruled.Neither of the partiesfiled exceptions to the Regional Director's recommendationregarding'75N L. R B 1229.77 N. L.R B, No. 79.466 KOL-MASTER CORPORATION467Laskos.We, therefore, adopt the Regional Director's findings andrecommendation respecting Laskos and hereby overrule the challengeto the ballot of Laskos.The Petitioner also challenged the ballots of Raymond J. Bresslerand Robert M. Stevens on the ground that Bressler and Stevens areboth close relatives of the Employer's president.The Regional Direc-tor found that Bressler is the son, and Stevens is the stepson, of theEmployer's president, and recommended that the challenges to theirballots be sustained.The Employer excepts, urging that a corpora-tion, as such, cannot be viewed as having "relatives," and that, there-fore, any family relationship to a corporation officer has no effect uponthe status of an employee of the corporation. It is true that neitherBressler nor Stevens is an individual "employed by his parent orspouse" within the meaning of Section 2 (3) of the Act; nor did theRegional Director so find. In view, however, of their close relation-ship to management, we are persuaded that the interests of Bresslerand Stevens are substantially different from those of the other em-ployees involved, and the unit found appropriate in this proceedingshould be, and hereby is, amended to exclude Bressler and Stevenstherefrom.-Accordingly, we find that Bressler and Stevens are in-eligible to vote in the election, and we sustain the challenges to theirballots.Because it appears that the counting of the valid ballot cast byLaskos will not affect the results of the election, we will not directthat it be opened and counted. Inasmuch as the Petitioner has secureda majority of the valid votes cast, we shall certify it as the collectivebargaining representative of the employees in the amended appropriateUnit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERr1FIEn that International Association of Machinists,District 101, ha- been designated and selected by a majority of theemployees of the afore-mentioned Employer in the unit heretoforefound by the Brird to be appropriate and herein amended, as theirrepresentative for the purposes of collective bargaining and that,pursuant to Section 9 (a) of the Act, the said organization is theexclusive representative of all the employees in such unit for the pur-poses of collective bargaining, with respect to rates of pay, wages, hoursof employment, and other conditions of employment.2SeeMatter of J FJohnson LumbeiCompany,73 N L R. B. 320, and cases citedtherein.